Citation Nr: 1329656	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-47 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to his 
service-connected lumbar spine disability.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease and degenerative changes of the 
lumbar spine, currently evaluated 40 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2009 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Procedural history

The RO awarded the Veteran service connection for a lumbar 
spine disability in an August 1976 rating decision, and 
assigned an initial 10 percent disability rating effective 
June 26, 1976.  Subsequently, the RO increased this rating 
from 10 to 40 percent in a December 1999 rating decision, 
effective June 20, 1997.

The Veteran filed a claim for an increased disability rating 
greater than 40 percent for his service-connected lumbar 
spine disability on March 13, 2008.  The RO denied this 
claim in the above-referenced January 2009 rating decision.  
The Veteran disagreed with the RO's determination, and 
perfected an appeal as to that issue.

During the course of the appeal, the RO awarded the Veteran 
service connection for radiculopathy of the right and left 
lower extremities, and assigned two separate 10 percent 
disability ratings effective March 13, 2008.  See the RO's 
April 2010 rating decision.  These neurologic abnormalities 
have been medically associated with the Veteran's service-
connected lumbar spine disorder.  As such, because VA 
regulation requires that neurologic abnormalities associated 
with a service-connected spine disorder be assessed and 
rated separately when considering the overall disability 
picture of that spine disorder, and in light of the fact 
that the Veteran in this case has not expressed agreement 
with the RO's initially assigned ratings for radiculopathy, 
the issues of entitlement to increased ratings for these 
associated neurological disabilities are considered to be on 
appeal as well.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

The Veteran filed a separate claim for TDIU based on his 
service-connected disabilities [lumbar spine and right and 
left leg radiculopathy] during the pendency of this appeal, 
which has been denied by the RO in a November 2010 rating 
decision.  The Veteran's agent filed a timely notice of 
disagreement, and the RO issued a statement of the case 
(SOC) in September 2012.  In October 2012, the RO received a 
VA form 9 from the Veteran's agent perfecting an appeal 
regarding this issue; thus, the issue of entitlement to a 
TDIU is before the Board.

Additionally, the Veteran filed a separate claim for service 
connection for an acquired psychiatric disability, to 
include as secondary to his service-connected lumbar spine 
disability.  The Veteran's agent filed a timely notice of 
disagreement with this determination, and the RO issued a 
SOC in September 2012.  In October 2012, the RO received a 
VA form 9 from the Veteran's agent perfecting an appeal 
regarding this issue; thus, the issue of service connection 
for an acquired psychiatric disorder is before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

Previously, the Veteran was scheduled to appear for a 
hearing with a Veterans Law Judge (VLJ) on October 16, 2012. 
 However, in a statement from his agent sent to the Board 
via facsimile on October 10, 2012, the Veteran withdrew his 
request for the scheduled hearing.

Subsequently, in June 2013, the Veteran's agent requested a 
personal hearing before a member of the Board at a local VA 
office.  The Veteran has not previously been afforded a 
Board hearing specifically concerning any of the issues 
currently on appeal, and no subsequent correspondence has 
withdrawn this request for a hearing.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal 
will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  In accordance with the Veteran's request (as 
indicated by his accredited agent), the Board finds that the 
Veteran should be scheduled for a hearing at the RO before a 
member of the Board.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board hearing before a Veterans Law Judge, 
in accordance with his agent's request.  
The RO should notify the Veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2012).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



